Title: To John Adams from William Vans Murray, 13 April 1799
From: Murray, William Vans
To: Adams, John



Dear Sir,
The Hague 13. April 1799.

I have just seen in a newspaper your Messages of the 18 & 25th. Feby last.—An unexpected honour always makes a man of any candour look into himself, and the examination terminates as it begins, in grateful feelings towards him who confers it—And in those tumultuous emotions in which apprehension has a greater share than hope. You Sir to whom I have been long known will do me justice in so viewing my mind when I saw that you had so highly distinguished me by your confidence!—A better principle I hope than vanity leads me to indulge in all the sensibility which I feel on this flattering occasion. You will allow me to say also that the new modification of the first message by the second gave me many tranquillising reflexions:—For while I saw that your kindness & good opinions—of which I have the deepest sense!—had hazarded a little in the first, my mind was really relieved from a weight, when I saw, particularly, the name of Mr. Ellsworth, & of Mr. Henry, whom I have the pleasure of knowing but by character. My vanity could not be hurt because my little star, raised by you Sir into a higher station, became merged when in contact with these luminaries; and my spirits, generally higher than my ambition, became supported by the addition of such strength to the commission.
The accuracy of that combining estimate of the affairs, then existing, & clearly approaching, of Europe, which doubtless contributed Sir to lead You to the resolution of meeting France once more, if she please, will I trust be demonstrated by the events! The war has re-commenced & all things which have yet occurred since are highly favourable to negociation, because all things, every thing, have been disastrous to the Government & nation from whom justice is to be had—Such a temper as misfortunes inspire must be favourable to a people whose conduct has risen from the  intoxication of success & victory. The great basis however is in the respect taught by the vigor & solidity of the Government & its measures.
I have the honour to be with / affectionate gratitude / & the highest respect / faithfully / Dear Sir / yr mo. ob. hble servt. / &c &c

W. V. Murray